USDC IN/ND case 3:20-cv-00737-RLM-MGG document 1 filed 08/31/20 page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION


TERRA WHITE,                                    )
                                                )
                Plaintiff,                      )
                                                )
vs.                                             )       Case No.: 3:20-cv-00737
                                                )
WALMART, INC.,                                  )
                                                )
                Defendant.                      )


                             NOTICE AND PETITION FOR REMOVAL

          COMES NOW Defendant, Walmart, Inc., by counsel, pursuant to Title 28, United States

Code, Section 1446, and respectfully petitions the Court as follows:

          1.    On August 12, 2020, Plaintiff filed a civil action in the St. Joseph Circuit Court,

Cause No. 71C01-2008-CT-000285, originally captioned Terra White vs. Walmart Inc.

Plaintiff’s Complaint alleges generally that Terra White sustained personal injuries at a Walmart

store on or about September 1, 2018, due to the negligence of the Defendant.

          2.    The Complaint and Summons were served on the Defendant after being filed. A

true and accurate copy of the Complaint and Summons are attached hereto as Exhibit "A" and

“B” respectively.

          3.    The above-described action is a civil action of which this Court has original

jurisdiction under the provisions of 28 U.S.C. § 1332(a) and is one which may be removed to this

Court by Defendant pursuant to the provisions of 28 U.S.C. § 1441 in that jurisdiction of this

action exists in this court by reason of diversity of citizenship. More specifically, the Plaintiff is a

resident and citizen of St. Joseph County, Indiana, and the Defendant, Walmart, Inc. is a

Delaware corporation with its principal place of business located in the State of Arkansas


2706716
USDC IN/ND case 3:20-cv-00737-RLM-MGG document 1 filed 08/31/20 page 2 of 2


          4.    The Defendant has       filed a Notice of Filing Petition for Removal

contemporaneously herewith in the St. Joseph Circuit Court.

          5.    The amount in controversy in this case exceeds $75,000.

          WHEREFORE, Defendant prays that the action above now pending against it in the St.

Joseph Circuit Court, be removed therefrom to this Court forthwith, and for all other just and

proper relief in the premises.



                                             Respectfully submitted,

                                             BARRETT McNAGNY LLP

                                             By: /s/Robert T. Keen, Jr.
                                                     Robert T. Keen, Jr., #5475-02
                                                     215 E. Berry Street
                                                     Fort Wayne, Indiana 46801-2263
                                                     Telephone: (260) 423-9551
                                                     Fax: (260) 423-8920
                                                     Email: rtk@barrettlaw.com
                                                     Attorney for Defendant




                                 CERTIFICATE OF SERVICE

        I hereby certify that I have this 31st day of August, 2020, electronically filed the
foregoing with the Clerk of the Court using the CM/ECF which sent notification of such filing to
the following:

          Steven W. Etzler, Esq.
          Etzler Lawhead Legal Group
          11065 Broadway, Suite E
          Crown Point, IN 46307
          Steve@etzlaw.com
          Attorney for Plaintiff
                                                 /s/Robert T. Keen, Jr.
                                                 Robert T. Keen, Jr.




2706716
